Case:18-00149-LTS Doc#:65 Filed:03/25/19 Entered:03/25/19 14:59:23                                        Desc: Main
                          Document Page 1 of 2



                                      UNITED STATES DISTRICT COURT 
                                     FOR THE DISTRICT OF PUERTO RICO 
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐       x
                                                                            :
In re:                                                                      :
                                                                            :
THE FINANCIAL OVERSIGHT AND                                                 :       PROMESA 
MANAGEMENT BOARD FOR PUERTO RICO,                                           :       Title III
                                                                            :
                 as representative of                                       :       Case No. 17‐BK‐3283 (LTS)
                                                                            :
THE COMMONWEALTH OF PUERTO RICO, et al.,                                    :       (Jointly Administered) 
                                                                            :
                    Debtors.1                                               :
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐    x
THE FINANCIAL OVERSIGHT AND                                                  :
MANAGEMENT BOARD FOR PUERTO RICO,                                            : Adv. Proc. No. 18‐00149 
                                                                             :
                 as representative of                                        :
                                                                             :
THE COMMONWEALTH OF PUERTO RICO, et al.,                                     :  
                                                                             :
                    and                                                      :
                                                                             :
THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF                             :
ALL TITLE III DEBTORS (OTHER THAN COFINA),                                   :
                                                                             :
                                                                             :
                     Plaintiffs,                                             :
                                                                             :
v.                                                                           :
                                                                             :
PUERTO RICO PUBLIC BUILDINGS AUTHORITY,  
                                                                             :
                    Defendant.                                               :
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐    x

1
        The Debtors in these Title III cases, along with each Debtor’s respective Title III case number listed as a 
        bankruptcy case number due to software limitations and the last four (4) digits of each Debtor’s federal tax 
        identification number, as applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) 
        (Bankruptcy Case No. 17‐BK‐3283 (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii) Employees Retirement 
        System of the Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17‐BK‐
        3566(LTS)) (Last Four Digits of Federal Tax ID: 9686), (iii) Puerto Rico Highways and Transportation Authority 
        (“HTA”) (Bankruptcy Case No. 17‐BK‐3567 (LTS)) (Last Four Digits of Federal Tax ID: 3808), and (iv) Puerto Rico 
        Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No. 17‐BK‐3284 (LTS)) (Last Four Digits of 
        Federal Tax ID: 8474); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17‐4780 
        (LTS)) (Last Four Digits of Federal Tax ID: 3747). 
Case:18-00149-LTS Doc#:65 Filed:03/25/19 Entered:03/25/19 14:59:23                   Desc: Main
                          Document Page 2 of 2



                          ORDER SETTING BRIEFING SCHEDULE 
       This matter is before the Court on the PBA Funds’, Assured’s, and QTCB Noteholder 

Group’s Rule 12(c) Motion for Judgment on the Pleadings (Dkt. No. 63) (the “Motion”).  The 

Court hereby sets the following briefing schedule on the Motion: 

    1. Any response shall be filed on or before April 15, 2019 at 3:00 p.m. Atlantic Standard 

       Time; 

    2. Any reply shall be filed on or before April 29, 2019 at 3:00 p.m. Atlantic Standard Time; 

    3. The Court will thereafter take the Motion on submission unless the Court orders 

       otherwise. 

        

       SO ORDERED. 

                                                           / s / Judith Gail Dein 
                                                           Judith Gail Dein 
                                                           United States Magistrate Judge 
DATED: March 25, 2019 




                                                 2
